Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00367-CR

                                   Felipe SANCHEZ,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 144th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR6711
                     Honorable Laura Lee Parker, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED November 13, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice